MB. JUSTICE MILBUBN
delivered the opinion of the court.
The defendant, appellant, was convicted in the district court of Silver Bow county of the crime of grand larceny, having been informed against with one other. Erom the order denying his motion for a new trial and from the judgment he has appealed.
Thirteen assignments of error are made. We have carefully considered all assignments, and we do not find any error made by the court.
*234We add, however, that the submitting of written instructions to the jury with the signatures of the several counsel attached to them, as in this case, is not to be commended.
Let the order and judgment appealed from be affirmed.

Affirmed.